DETAILED ACTION
This final Office action is responsive to Applicant’s reply filed October 24, 2022. No claims have been amended. Claims 1-21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed October 24, 2022 have been considered but they are not fully persuasive. 
The previously pending rejection under 35 U.S.C. § 112, 1st paragraph is withdrawn in response to Applicant’s persuasive arguments.
Regarding the rejection under 35 U.S.C. § 101, “Applicants respectfully submit that the claimed invention is significantly more than abstract ideas and provides significant improvements in the areas of supply chain management as such environments necessarily require the use of computer networks.” (Page 19 of Applicant’s response) The Examiner points out that the underlying analysis of the claims may be performed in the human mind and/or with the use of pen and paper. Furthermore, other claim limitations directed to gathering information and making decisions may be performed in the human mind and/or with pen and paper. The claims also incorporate details of organizing human activity, as explained in the rejection. The details of the API software codes are explicitly addressed in Step 2A – Prong 2 and Step 2B of the Subject Matter Eligibility test. The crux of the invention lies in evaluating the supply chain. The integration of API software code to generate reports does not integrate the judicial exceptions into a practical application or provide an inventive concept, as explained in the rejection. The computer networks are only generally applied to implement the abstract ideas. The use of APIs and their software codes are examples of generally applied software. Even if seen as more than a general application of additional elements, evidence that the use of software-integrated APIs and tags was well-understood, routine, and conventional has been provided.
On page 20 of Applicant’s response, “Applicants respectfully submit that given the MPEP states a ‘specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public’, there would be no need for the Applicants to have disclosed several pages of API output in Applicants' specification if the Applicants were relying on routine and conventional API code or script in the manner alleged by the Examiner.” First, it is noted that the specific examples of API outputs presented in the Specification are not explicitly recited in the claims. Second, the Examiner has provided evidence showing that the use of APIs (including JavaTM API’s) was very prevalent in the art prior to Applicant’s invention. Applicant has not explained how, aside from being programmed to perform certain operations, the claimed APIs operate in an unconventional manner. The claims do not preclude the use of JavaTM APIs and such APIs are capable of easily being programmed to individually perform the types of functions recited in the claims in association with the creation of the first API software code, second API software code, and third API software code. Third, the Examiner does not find any language in the independent claims that discusses specific API code doing anything more than simply implementing reporting and decision-making operations. For example, there are no specific technical details, such as details regarding interfacing with different supply chain systems, much less with any specific technical details to address any related technical problem associated with interfacing with different supply chain systems.
Applicant submits that the claims present a technical solution to a technical problem (page 20 of Applicant’s response). Such a technical solution to a technical problem is not described in Applicant’s Specification. Instead, the invention is described as one related to “determin[ing] root cause constraints and resolution options to solve order promising exceptions” (Spec: ¶ 1). The computer is generally used to facilitate execution of the strategy models and generate reports (Spec: ¶¶ 3-5). The APIs and tags are described cumulatively in paragraphs 69, 72, 75, 78, 82, 85, 88, 99, 103, and 111-118 of the Specification. “API output” may be presented in accordance with certain tags. Paragraph 107 of the Specification also explains that “an exemplary OIL script is used to create a strategy model and an associated hierarchy of strategy changes in the strategy model”; however, only a few functions are listed in regard to the OIL script. Furthermore, the creation of software code is not claimed in any specific detail. It is presented as a high-level application of general software to implement the abstract ideas.
The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to order promising using root cause constraints and resolution options to solve order promising exceptions (Spec. ¶ 1), without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-7), Process (claims 8-14), Article of Manufacture (claims 15-21)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite order promising using root cause constraints and resolution options to solve order promising exceptions (Spec. ¶ 1), specifically by receiving an order promise, defining constraints, creating strategy models, executing the strategy models to relax a constraint, generating reports to alert parties to supply chain issues, and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method or organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The claimed functions of gathering information and making related decisions speak to concepts that can be performed in the human mind. For example, a human can gather order promise information, define supply chain constraints, create (e.g., devise) related strategy models, and apply these models to determine reasons for order lateness and shortness. Since the analysis is related to a supply chain, orders, and the ability of various supply chain entities to fulfill the orders, the invention is seen to incorporate an evaluation of sales activities, business relations, and interpersonal relationships (i.e., organizing human activity). But for the general application of well-known application program interfaces (addressed below), the claimed invention is directed to the overall supply chain decision-making and evaluation process, which (as explained above) means that the invention largely incorporates details of a mental process and organizing human activity. The dependent claims present additional details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The apparatus claims include a database, a computer, a computer network, one or more processors, and one or more memory units.  The process claims include a computer network and a computer comprising one or more processors and one or more memory units. In the article of manufacture claims, the non-transitory computer readable medium simply stores instructions that are to be applied by a processor broadly to the abstract ideas and at a high level of generality.  All claims recite the use of application program interface software code for report generation; however, the application program interface software code is simply used to gather data needed to create a report and it is utilized in conventional manners.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s). Applicant’s Specification discloses that a general purpose processor and other generic elements are used to perform the disclosed invention (Spec: ¶¶ 17-23). The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, generating a report, in effect, outputs a report.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.


	
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook…; Bancorp Services v. Sun Life…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp…; Ultramercial…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank…; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc… 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

…Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking)… 
	Applicant’s additional elements perform routine operations, including those identified by the courts as well-understood, routine, and conventional computer functions, such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; generally automating a function that could be done by a human analog (e.g., mentally or by hand).  All claims recite the use of application program interface software code for report generation; however, the application program interface software code is simply used to gather data needed to create a report, such as with the use of tags.  Several references cited in the last pending art rejection (presented in the final rejection dated June 14, 2019) show how prevalent the use of APIs in the art was prior to Applicant’s invention.  For example, in Kramer (“The Java™ Platform.” May 1996. Retrieved from [URL: http://www.hs-augsburg.de/informatik/projekte/mebib/emiel/entw_inf/lernprogramme/java/Tools/Java/Doc/Papers/JavaPlatform.pdf]), it is explained that “[t]he Java API forms a standard interface to applets and applications…” (Kramer: page 14) and an applet may be created using a corresponding tag identifying the applet to execute (Kramer: pages 9, 24).  The Kramer reference was published in 1996 and demonstrates that the use of APIs and tags was well-understood, routine, and conventional at the time of Applicant’s invention. Creating API software code, as claimed, simply means that the APIs are being operated, e.g., to associate tags appropriately for reporting purposes.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683